Citation Nr: 1739441	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-45 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to service connection for a headache disorder, to include as secondary to a jaw disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected cold injury residuals to the bilateral feet.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected cold injury residuals to the bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file has since been transferred to the RO in North Little Rock, Arkansas.  

The Veteran was afforded a Board hearing, held by a Veterans Law Judge, in August 2012.  A copy of the hearing transcript has been associated with the record.  In August 2016, the Veteran was notified that the Veterans Law Judge who had conducted the hearing was no longer employed by the Board.  He was offered an opportunity to testify at a new Board hearing before a different Veterans Law Judge.  However, in September 2016, the Veteran responded that he did not wish to appear at another Board hearing and requested that his case be considered on the evidence of record.

In December 2013 and December 2016, the Board remanded the case for additional development and it now returns for further appellate review. 

The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on a review of the record, the Board finds that the AOJ has failed to complete any of the development requested in the December 2016 Board remand.  As noted in a July 2017 Motion for Remand, it appears that after the December 2016 remand, the AOJ conducted development on a remand pertaining to another Veteran with the same last name that was issued on the same day as this Veteran's remand and erroneously associated with this Veteran's file.  Accordingly, this matter is again remanded for compliance with its December 2016 remand directives.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include those from his family physician in South Arkansas for his jaw and knee pain, and two specialists in Little Rock for his jaw pain.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from 1998 to April 2002 and May 2011 to the present, as well as all VA dental treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain the records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's March 2014 dental examination and rendered the June 2014 addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2014/June 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to specifically include the Veteran's complete service treatment records, which contain all in-service dental treatment records, and is located in VBMS with an entry dated 7/22/02 and marked "STR-Medical," the examiner should address the following inquiries:
(A)  Is it at least as likely as not that the Veteran's jaw disorder, diagnosed as nodule on left angle of mandible, is related to his military service, to include his in-service tooth extraction?  In this regard, the examiner is advised that the July 2009 VA examiner noted that the service treatment records indicate that tooth #3, which was the maxillary right first molar, was removed on December 21, 1987.

(B)  Is it at least as likely as not that the Veteran's headache disorder, is related to his military service, to include his in-service tooth extraction?  In this regard, the examiner is advised that the July 2009 VA examiner noted that the service treatment records indicate that tooth #3, which was the maxillary right first molar, was removed on December 21, 1987.

(C)  If the Veteran's jaw disorder is found to be related to his military service, is it at least as likely as not that his headache disorder is (1) proximately due to OR (2) aggravated by such disorder?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be accompanied by a supporting rationale.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's March 2014 joints examination OR who rendered the June 2014 addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2014 and/or June 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

(A)  Is it at least as likely as not that the Veteran's bilateral knee disorder, diagnosed as patellofemoral syndrome and mild arthritis, is related to his military service, to include his April 1979 forklift accident, October 1979 injury, and/or November 1979 complaints of pain?

(B)  Is it at least as likely as not that the Veteran's bilateral knee disorder is (1) proximately due to OR (2) aggravated by his service-connected cold injury residuals to the bilateral feet, to include on the basis of an altered gait?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be accompanied by a supporting rationale.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


